Case 1:18-cV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 1 of 13

UNITED STAT S DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HENRY ELIAS COREAS ZELAYA and 18-cV-4473
JENNIFER PORTILLO REYES, individually and
on behalf of others similarly Situated, SETTLEMENT AGREEMENT
AND
Plaintlff.$‘, RELEASE
-against-

G. GENERAL CONSTRUCTION, LLC (D/B/A
G. GENERAL CONSTRUCTION, LLC) and
GILMAR VALADARES,

Defendants.

 

 

This 'Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiffs Henry Elias Coreas Zelaya and Jennifer Portillo Reyes (“Plaintiffs”) on the one
hand, G. General Construction, LLC (d/b/a G. General Construction, LLC), (“Defendant
Corporation”), Gilrnar Valadares, (“lndividual Defendant”), (collectively, L‘Defendants”), on the
other hand.

W`HEREAS, Plaintiffs allege that they worked for Defendants as employees; and

WH'EREAS, a dispute has arisen regarding Plaintift`s’ alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court
for the Southern District of New York, Civil Action No: lS-cv-4473 (hereinafter “the
Litigation”), alleging, among other things, a violation of federal and state wage and hour and
overtime laws;

WHERE S, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation; l

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged it
is hereby agreed as follows:

l. Payrnent:: Defendants shall pay or cause to be paid to Plaintiffs, subject to the terms and
conditions of this Agreernent, and as full, complete, and final settlement and final satisfaction of
any and all claims or potential claims Plaintiffs may have against Defendants through the Ei`fective
Date of this Agreement, including all counsel fees and costs incurred by Plaintiffs, the gross sum ofTwenty-
Four Thousan Seven Hundred Fifty Dollars and No Cents ($24,750.00) (the "Settlement Amount") to be

123119().1

Case 1:18-cV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 2 of 13

paid to Plaintiil`s’ attorneys in Eighteen (“i 8”) installments as follows:

(a) lnstallment One: A post-dated check in the amount ol`Seven 'Iltousand Seven Hundred
Filty Dollars and No Cents ($7,750.00) made payable to "Michael A. Faillace, Esq., as
Attomey for Plaintiffs", for immediate deposit Thirty Days (30) after court approval ofthe
settlement agreement, delivered to Plaintit`l`s’ counsei. Determination oftlte Plaintif"t`s’ share,
counsel fees, and costs, is the responsibility solely of the Plaintil`l`s and their counsel

(b) lnstallment Two: A post-dated check in the amount ol` One 'l`housand Dollars and No
Cents ($l,GlO0.0(l) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintif`i`s",
for immediate deposit Sixty Days (60) after court approval of the settlement agreement,
delivered to Plaintil’l`s` counsel. Detcimination oftlte Plaintiffs’ share, counsel fees, and costs,
is the responsibility solely of the Plaintil"t`s and their counsel.

(c) installment ’I`hree: A post-dated check in the amount of One 'iltousand Dollats and No
Cents ($l,€l00.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintif`t`s",
for immediate deposit Ninety Days (90) after court approval of the settlement agreement,
delivered to Piaintift`s’ counsel. Determination ol` the Plaintit’l`s’ share. counsel fees, and costs,
is the responsibility solely of the Plaintifi`s and their eounsel.

(d) installment l~`our: A post-dated check in the amount of Gne Thousand Dollars and No
Cents ($l,(ltl().t)O) made payable to "Michael A. Faillace, Esq., as Attomey for l’laintil`l`s".
for immediate deposit One Hundred and 'l`wenty Days (120) after court approval of the
settlement agreement, delivered to Plaintii`i`s’ counsel. Detennlnation of the Plaintiii`s’ share,
counsel fees, and costs, is the responsibility solely of the Plaintil`l`s and their counsel

(e) Installxnent Five: A post-dated check in the amount ot` One Thousand Dollars and No
Cents ($l,t)OU.OG) made payable to "Micltael A. Faillace, Esq., as Attorney for Plaintil`fs",
for immediate deposit One Hundred and Fit`ty Days (150) alter court approval of the
settlement agreement, delivered to l’laintil`l`s’ counsel Determination oi` the Plaintii`t`s’ share,
counsel fees. and eosts, is the responsibility solely ofthe Plaintil`l`s and their counsel

(i) installment Six: A post-dated check in the amount of One Thousand Dollars and No
Cents ($l,t)OO.UG) made payable to "Miehael A. Faillace, Esq., as Attomey i`or Plaintifi`s",
for immediate deposit One Hundred and Eighty Days (l80) after court approval of the
settlement agreement, delivered to Plaintit`t`s’ counsel. Detennination of the Plaintift`s` share,
counsel fees, and costs, is the responsibility solely of the Plaintift`s and their counsel

(g) installment Seven: A post-dated check in the amount of One Thousand Dollars and No
Cents ($1,1000.00) made payable to "Miehael A. Faillace, Esq., as Attomey for Plaintll`t`s",
for immediate deposit Two l~lundred and Ten Days (2l0) after court approval of the
settlement agreement, delivered to Plaintit`f`s’ counsel. Determination of the Plaintil’t's’ share,
counsel fees, and costs, is the responsibility solely of the Plaintiffs and their counsel

(h) installment Eight: A post-dated check in the amount ot`One Thousand Dollars and No
Cents ($l,OO0.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintii`t`s",
for immediate deposit Two Hundred and Forty Days (240) alter court approval of the
settlement agreement, delivered to Plaintii`l`s’ counsel. Determination of the Plaintil`l`s’ share,

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 3 of 13

counsel fee.s, and costs, is the responsibility solely of the Plaintiffs and their counsel

(i) installment Nine: A post-dated check in the amount of One Thousand Dollars and No
Cents ($1,000.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintil`i`s",
for immediate deposit Two Hundred and Sevemy Days (270) alter court approval of the
settlement agreement, delivered to l’laintii`l`s’ counsel. Determination of the Plaintii’i's’ share,
counsel fees, and costs, is the responsibility solely of the Plaintil"i`s and their counsel.

(i) installment Ten: A post-dated cheek in the amount of One Thousand Dollars and No
Cents ($l,(l00.00) made payable to "Michael A. Pailiace, Esq., as Attorney for Plaintii`i`s",
for immediate deposit Three Hundred Days (300) after court approval of the settlement
agreement._. delivered to Plaintif`i`s’ counsel. Determination ot` the Plaintii`l`s’ share, counsel
fees, and costs, is the responsibility solely of the Plaintill`s and their counsel

(k) installment Eleven: A post-dated check in the amount of One Thousand Doilars and
No Cents ($l ,000.00) made payable to "Michael A. Faiilacc. Esq., as Attorney for Plaintiff`s",
for immediate deposit Three l~lundred and Thirty Days (330) after court approval of the
settlement agreement, delivered to Plaintif`l`s’ counsei. Determination oi` the Piaintii’fs’ share,
counsel fees, and costs, is the responsibility solely of the plaintiffs and their counsel

(l) installment Twelve: A post-dated check in the amount of One Thousand Dollars and
No Cents (lil ,000.00) made payable to "Miehael A. Faillace, Esq., as Attorney for Plaintifi`s",
for immediate deposit Three Hundred and Sixty Days (360) alter court approval of the
settlement agreement, delivered to Plaintit`f`s’ counsel. Determinatlon of the Plaintili`s’ share,
counsel fees, and costs, is the responsibility solely ot`thc Plaintiffs and their oounsei.

(m) installment Thirteen: A post-dated check in the amount of One 'l`housand Doilars and
No Cents (3§1,000.00) made payable to "M ichael A. Faiiiace, Esq., as Attorney for Piaintii`t`s",
i`or immediate deposit 'I`ltree i-lundred and Ninety Days (390) after court approval of the
settlement agreement, delivered to Plaintil`l`s’ counsel. Determination of the Piaintifl`s’ share,
counsel fees, and costs, is the responsibility solely oi` the Plaintiffs and their oounsel.

(n) installment Fourteen: A post-dated check in the amount of One Thousand Dollars and
No Cents (lil ,000.00) made payable to "Michael A. Faillace, Esq., as Attomey for Plaintii`i`s“,
for immediate deposit l~`our Hundred and Twenty Days (420) alter court approval of the
settlement agreement, delivered to Plaintii`i`s’ counsel Determination oi` the Plaintiffs’ share,
counsel fce:s, and costs, is the responsibility solely of the Plaintii`i's and their counsel.

(o) installment Pilieen: A post-dated check in the amount of One Thousand Dollars and
No Cents (lll ,000.00) made payable to "Michael A. Faillace, Esq., as Attorney for Plaintit`i`s",
for immediate deposit Four Hundred and Fii°ty Days (450) after court approval of the
settlement agreement, delivered to Plaintif`fs’ eounsel. Determination of the Plaintil’fs’ share,
counsel f`ees, and costs, is the responsibility solely of the Piaintii’l`s and their counsel

(p) installment Sixteen: A post-dated check in the amount oi` Cne Thousand Doilats and
No Cents (lil ,000.00) made payable to "M icbael A. Faillace, Esq.. as Attorney for Plaintil`fs",
for immediate deposit Four Hundred and Eighty Days (480) after court approval of the
settlement agreement, delivered to Plaintiii`s’ counsel Determination of the Plaintifl`s’ share,

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 4 of 13

counsel fees, and costs, is the responsibility solely of the Plaintifi`s and their counsel.

(q) installment Seventeen: A post-dated check in the amount of()ne Thousand Dollars and
No Cents ($ l ,000.00) made payable to "Michael A. Faiilace, Esq., as Attorney for Piaintifl`s",
l`or immediate deposit Five Hundred and 'l`en Days (5 l 0) alter court approval of the
settlement :agreement, delivered to Plaintiffs’ counsel. Determination of the Plaintifl`s’ share.
counsel fees, and costs, is the responsibility solely of the Plaintiffs and their counsel.

(r} lnstallment Eighteen: A post-dated check in the amount of One Thousancl Dollars and
No Cents ($il ,000.00) made payable to “Miehael A. Faillace, Esq., as Attomey for Plaintii`i`s",
for immediate deposit Five Hundrcd and Forty Days (540) alter court approval of the
settlement agreement, delivered to Plaintiffs’ eounsel. Detennination of the Plaintifi's’ share,
counsel fees, and costs, is the responsibility solely of the Plaintil`i`s and their counsel.

Within 30 days oi` this Agreement being approved by the Court. all of the post~dated checks/payments
set forth above shall be delivered to the oltice of Michael Faillace & Associates, P.C. to the attention of
Michael Faillace, lisq., 60 East 42nd Street,'Suite 4510. New York, NY i0165. Failure to deliver said
checks shall constitute a default under the Agreement.

2. ginfessions of ludgment: Concurrently with the execution of this Agreement,
Dei`endants G. Gleneral Construetion, LLC (dfb/a G. General Construction, LLC) and Gilmar
Valadares shall each execute and deliver to Plaintifl`s’ counsel confessions of judgment
(“Conl`essions of ludgment”) in the form annexed hereto as Exhibits A and B respectively. The
Parties hereby acknowledge and agree that the Coni`essions ot`.iudgment will be held in escrow by
Plaintil`l`s` and will not be entered and/or filed at any time other than (i) in the event that the
Del`endants fail to make any of the installment payments as set forth above., i.e., one of the
postdated checks fails to clear in Piaintil°i`s’ counsel’s escrow account, or Defenclants fail to deliver
the payments to li’laintii`fs’ counsel within live days ol` the Court approving the Agreement, _a_i_td
(ii) Del`endants fail to cure such default within live (5) business days of receipt of written notice
(to be delivered to Defendants by Certitied Maii. Return Receipt Requested, at G. General

Constmction LlLC at 12i3 Robert Street, l-lillside. N.i 07205 and by entail to
gilmarconstructic>n@hotmail.com).

3. _(_i_encral Release by Plaintiffs: in consideration ofthe promises, payments
and actions of Dei`endants set out in this Agreement and other good and valuable consideration,
the receipt of which is hereby acknowledged Plaintii`t`s, with respect solely and only to conduct
that has arisen on, or prior to, the date this Agrcement is executed, fully and forever release, relieve,
waive, relinquish, and discharge Det`endants from all actions, causes of action, suits,debts, dues,`
liabilities, obligations, costs, expenses, sums of money, controversies, accounts, reckonings,
liens, bonds, biil:s, specialties, eovenants, contracts, agreements, promises, damages, judgments,
executions. claims and demands of any kind whatsoever. at law or in equity, direct or indirect,
known or unknown, discovered or undiscovered, which they had, now have or hereafter can, shall
or may have against Dei`endants, arising out of, by reason oi`, or relating in any way
whatsoever to any matter, cause or thing from the beginning of the world through the date Plaintifl`s

execute this Agreement in connection with the wage and hour issues that were the subject ol` this
litigations

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 5 of 13

Nothing in this Agreement shall infringe on Plaintii`l`s’ ability to testify, assist or
participate in an investigation. hearing or proceeding conducted by or to tile a charge or
complaint of discrimination with the National Labor Relations Board, U.S. Equal Employment
Opportunity Comrnission or comparable state or local agencies 'l`hese agencies have the
authority to carry out their statutory duties by investigating the charge or complaint, issuing a
determination. liling a lawsuit in federal or state court in their own name, or taking any other
action authorized by law. However, Plaintif`t`s are preciuded from receiving compensation as a
result of any such action.

4. Q_e_neral Release by Defendants: Defendants agree to, with respect solely and only
to conduct that has arisen on, or prior to, the date this Agreement is executed, fully and forever
release, relieve, w:aive, relinquish, and discharge Plaintif`fs from all actions, causes oi` action,
suits, debts, dues, liabilities, obligations costs, expenses, sums of money, controversies
accounts, reckonings, liens, bonds, bills, specialties, covenants, contracts, agreements
promises, damages,judgments, executions, claims and demands of any kind whatsoever, at law
or in equity, direct or indirect, known or unknown, discovered or undiscovered, which they had,
now have or hereafter can, shall or may have against Plaintiffs in connection with the wage and
hour issues that were the subject of this litigation

5. §§ Admission of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Dei`endants of any liabiiity whatsoever, or
ol` any violation oll` any statute, regulation. duty, contract, right or order.

6. _Mg)dii`lcation of the Agreement: 'l`his Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintil"t`s and Defendants.

7. Agknowledgments: Plaintifl`s and Defendants acknowledge that they are not
relying upon any statement, representation or promise in executing this Agreernent except for
statements representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

8. M»tices: Notices required under this Agreement shall be in writing and shall
be deemed given on the first business day following first-class mailing and electronic transmission
thereof Notice hereunder shall be delivered to:

To Plainti:i`l`s:

Michael Faillace. Esq.

MranEl. FMLLACE & AssoclATEs, P.C.
60 East 42’,"" St. Suite 4510

New Vork;, NY l0165

Tel: (2l2) 317-i200

Fax: (2|2) 317-1620

Email: michael@i`aillacelaw.com

To Det`endants:

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 6 of 13

G. Generall Construction LLC
l2l 3 Robert Street
Hillside,l\ll 07205

Email: gihnarconstruction@hounail.com

9, governing Law: This Agreement shall be governed by, and interpreted in
accordance with. the laws of the State of New York, excluding the cont`lict~ol`»laws principles
thereol`. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District ol` New York and the Supreme Court of the State ofNew Yorlt in
any subsequent proceeding to enforce this Agreement.

IG. E_r_;f`orceability: ll` any provision of this Agreement is held to be iilegal, void, or
unenforceable, such provision shall be of no force or effect l~lowever, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of comipetentjurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintifi`s agree to promptly execute a release, waiver
and/or covenant that is legal and enforceable

ll. _l§_§:lease Notitication: Def`endants advised Plaintit`fs to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintif`fs acknowledge that they have
consulted with lMichael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintift`s
acknowledge that it is their choice to waive any potential claims in return for the benefits set forth
herein and that each of them made this decision alter careful thought and a reasonable period of
time to consider this Agreement, and after an opportunity to consult with their attorneys Plaintiffs
confirm that this Settlement Agreement and Release has been translated to them in Spanish and

that they understand the terms oi` this Agreement and that they are signing this Agreement
voluntarily

12. _Q)unterpans: 'l`o signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures
which appear below. This Agreement may be executed in two or more counterparts and each ol`
such counterparts for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart This
agreement may also be executed by facsimile transmission

m /o;oz/ 2015

 

 

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 7 of 13

By: /i'{/D Da;e; /0503 420/g

JENNIFFR ron /u,A.o acres

DEFENDANTS:

why s
By: z iLtG\/\ /\ Date: / 0 /‘97/£@/@
G. GENERAL CONSTYUCTION, LLC

BY? N\/\ F\,» Date: [OA“//QG / §

GILM%R vALADARES

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 8 of 13

EXHIBIT A

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 9 of 13

surname Coun"r or rita sTATE or uaw YORK
_____________________________ X
HENRY ELIAS COREAS ZELAYA and
JENNIFER POR.TILLO REYES.
individually and on behalf of others

similarly situated
AFF!DAVIT OF CONFESS!ON OF
Plaim[/]fr, : JUDGMENT
~a.gainst-

G. GENERAL CONSTRUCTION, LLC
(D/B/A G. GEN|ERAL CGNSTRUCTION,
LLC) and GlLMAR VALADARES,

Dej`e)rdams.

..................................... X

STATE OF NEW YORK )

t : ss.:
comier or wm d (/W ld\)
GllelAR VALADARES, being duly sworn, deposes and says:
l. l reside in umcr/ County,!New¢dEo:k.jC'¥"Q$é`/ - GCV

2. l, Gilmar Valadares, am the President G. General Construction, LLC (dfbfa G.
General Construction, LLC). lam duly authorized to make this affidavit of confession ofjudgment
on behalf of G. General Construction, LLC (d/bfa G. General Construction, LLC).

3. G. Gcneral Construction, LLC (d/i))'a G. General Construction, LLC), maintains its
principal place of business in New York County at 1213 Robert St. iiillsicle, NJ 07205.

4. Pursuant to the terms of the Settlement Agreement and Release by and between
itenry Elias Coress Zelaya and, Jennit`er Portillo Reyes (each a “Plaintil`i” and collectively,
“Plaintii`f's”) and G. General Construction, LLC {d/b/a G. Gencral Construction, LLC) and, Gi!mar
Valadares (each a “‘Defendant" and collectively. “Defendants”), to which this At`tidavit is annexed,
l hereby confessjndgment and authorize entry thereof against G. General Construction, LLC (d/b/a
G. General Construction, LLC) in favor ofPlaintii`fs for the sum of Thirty Thousand Nine Hundred

Thirty Seven Dollars and No Cents ($30*937.00), less any payments made under the Settlernent
Agreement.

5. Th is affidavit of confession of judgment is for a debtjustly due to Plaintifi`s under
the terms ofthe Settlement Agrcement, to which this Affidavit is annexed, which provides that
Defendants arc to submit a total sum of $24,750.00 to Plaintiffs. The amount of this affidavit of
confession of judgment represents the settlement amount of $24,750.00. plus liquidated damages

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 10 of 13

01'$6,187.00.

6. 'I`hlis affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of Del`endants, including without limitation, the terms and
provisions of the Settlement Agreement.

7. l hereby represent my understanding that upon Dei`endants` breach of the
Settlement Agree:ment and failure to cure, this Confession of .ludgment shall be docketed and
entered in the Supreme Court of the State of New York as a judgment for $30,937.00 (less any
amounts already paid to Plaintiffs pursuant to the above schedule), against G. General
Construction, LL<C (dfb!a G. General Construction, LLC).

G. General Construction, LLC

l§s\
By= N\

cum “vatadares ""
Tit|e: President

f § flag {§Z‘W
STATE OF MUVV & )

'\ 0

g {~P'L~~ *‘""Z;,. ;-{ /r,wv_: t,~ : ss.:

 

On l 2 g l §§ , ZOlS, before me personally came 5 ~'

`) known who, by me duly swo .,. did _depose and say that deponent resides at

[z,, 15 l`e le r"l' ‘>l‘\~@;tl , l»'~( t`ll§c¢l'~e ,/’l,/Tt al¥e§onent is the President of G. General Construction,
LLC the party described herein, anEl'that deponent executed the foregoing Al`lidavit of Confession

of Judgmem on behalf°f G. General Construction, LLC and was authorized to do so.

Notary Public

HENG WANG
NOTARV FUBLlC-STATE OF NEW VQRK
NO. 02WA6206365
Quclltled |n New york County '
ny commimon rxpim october at. 203

 

 

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 11 of 13

EXHIBIT B

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 12 of 13

SUPREME COUlRT OF THE STATE OF NEW YORK
_____________________________ x

HENRY ELlAS COREAS ZELAYA and

JENNIFER POR.TILLO REYES,

individually and on behalf of others similarly

situatecl,

. AFFlDAVIT OF CONFESSION OF
Plaintiffs, ; JUDGMENT

~a;gainst-

G. GENERAL CONSTRUCTION, I_.LC
(D/B/A G. GEN ERAL CONSTRUCTION,
LLC) and GILMIAR VALADARES,

Defendants.

____________________________________ x

STATE OF NEW' YORK )
§ _, y 1 SS.I
coUNTY 01= ;\§ geo <crl~ )
GILMAR VALADARES, being duly swom, deposes and says:
l. l reside in vA/le »,~/ County, New m JG‘RSG\I G`<\/

2. Pucrsuant to the terms of the Settlement Agreement and Release by and between
l-lenry Elias Coreas Zelaya and, Jennifer Portillo Reyes (each a “Plaintift” and collectively,
“Plaintif`fs”) and G. General Construction, LLC (d/b/a G. General Construction, LLC) and, Gilmar
Va|adares (each a “Defendant” and collectively, “Def`endants”), to which this AH`idavit is annexed,
I hereby confessjudgment and authorize entry thereof against G. General Construction, LLC (d/b/a
G. General Construction, LLC) in favor of Plaintiffs for the sum of'l`hirty Thousand Nine l-Iundred

Thirty Seven Dollars and No Cents ($30,937.00), less any payments made under the Settlement
Agreement.

3. This affidavit of confession of judgment is for a debt justly due to Plaintit`i`s under
the terms of the S‘.ettlement Agreement, to which this Aftidavit is annexed, which provides that
Def`endants are to submit a total sum of $24,750.00 to Plaintit`fs. The amount of this affidavit of

confession of judgment represents the settlement amount of $24,750.00, plus liquidated damages
of $6, l 87.00.

4. This affidavit is made upon good and valuable consideration, the sufficiency of
which l acknowledge on behalf of Defendants, including, without limitation, the terms and
provisions of the Sett|ement Agreement.

5. l hereby represent my understanding that upon Defendants’ breach of the

Case 1:18-CV-O4473-BC|\/| Document 19-1 Filed 10/05/18 Page 13 of 13

Settlement Agreement and failure to cure, this Coni`ession of Judgment shall be docketed and
entered' m the Supreme Court of the State of New York as a judgment for $30 937 00 (less any

amounts already paid to Plaintlfi`s pursuant to the above sehed le), against me, Gilmar Valadares.

(::\i}inar Valadares

Sworn to before me this

r’$l " day of if z 420 ie ir 2018
t _ id b

1 u';? `~ ` …"Nw./,'

 

 

Notar§'”'Pi;#blic

HENG wANG
NG?ARV roane-sms or Nsw vom<
No. 02WA6206365
Quc|lt|ed in New-Yo¢k County _
My commission prlm october I'l. leg

